Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
The Chancellor directed certain issues to be determined by a jury. This he had the right to do, as it might aid to inform his conscience. By the finding he is not bound any more than in his sound judgment it is supported by the evidence. So in his decree he may be governed by it, or he may disregard it.
The application, therefore, of the defendants for a new trial upon the issues, was supererogatory; because the Judge had not yet decreed upon the verdict. But if he had, it was a matter in his mere discretion, to grant or refuse the application, which is not revisable.
The appeal is dismissed.